Gilbert, Justice.
The exception, among other grounds, is to the setting aside of the verdict by the court and granting a new trial, in, the absence of a motion by any party. Held:
1. There is no provision in law for setting aside a verdict except upon a motion for a new trial, or a motion equivalent to a motion for a new trial, except as provided in the Code of 1933, § 6-804. Sanders v. State, 84 Ga. 217 (10 S. E. 629); Hyfield v. Sims, 87 Ga. 280 (13 S. E. 554); Bell v. Martin, 142 Ga. 55 (82 S. E. 444); Lovelace v. Lovelace, 179 Ga. 822, 827 (177 S. E. 685); and see Fain v. Fain, 166 Ga. 504 (143 S. E. 586).
*410No. 10986.
April 15, 1936.
Rehearing denied May 14, 1936.
Bryan, Middlebroolcs & Carter and B. Hugh Burgess, for plaintiff.
2. The present ease falls within the general rule; and a motion for a new trial being a prerequisite to setting aside the verdict, the court was without authority to do so ex mero motu, and to grant a new trial.

Judgment reversed.


All the Justices concur.